Per Curiam.

This tax certiorari proceeding concerns the assessed valuation for the year 1942-43 on real property known as No. 84 William Street in the borough of Manhattan.
Giving effect to all the elements of value, we think the Special Term’s valuation of the land and the building should be further reduced as follows:

Land Building Total

$450,000 $180,000 $630,000
The order so far as appealed from by the relators should be modified accordingly, and as so modified affirmed, with twenty dollars costs and disbursements to the relators-appellants.
Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ., concur.
Order so far as appealed from, unanimously modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the relators-appellants. Settle order on notice.